Exhibit 10.17



MANITOWOC FOODSERVICE, INC.
RESTRICTED STOCK AWARD AGREEMENT
(Director)
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated the _____ day of
_________, 20__ (the “Grant Date”), is granted by MANITOWOC FOODSERVICE, INC.
(the “Company”) to [Name of Director], a non-employee director of the Company
(the “Director”), pursuant to the Company’s 2016 Omnibus Incentive Plan (the
“Plan”).
WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its shareholders for the Director to obtain or increase the
Director’s stock ownership interest in the Company in order that the Director
will have a greater incentive to manage the Company’s affairs in such a way that
its shares may become more valuable.
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) and the Board of Directors have authorized the grant of shares
of the Common Stock of the Company (“Stock”) to the Director, subject to the
restrictions provided herein.
NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements herein set forth, the Company and the Director mutually covenant and
agree as follows:
1.Award of Restricted Stock. Subject to the terms and conditions of this
Agreement and the Plan, Director is granted {INSERT NUMBER OF SHARES} shares of
Stock (hereinafter such shares are referred to as the “Restricted Shares”).
Capitalized terms used and not defined in this Agreement shall have the meanings
given in the Plan.
2.    Restricted Shares. Director hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
(a)    Vesting Schedule. Except to the extent otherwise provided in the Plan,
[INSERT VESTING PERCENTAGE] of the total Restricted Shares will vest on [INSERT
VESTING SCHEDULE], but only if Director is continuously in the service of the
Company or its Affiliates through the applicable vesting date.
(b)    Termination or Service. Upon any termination of service prior to the date
all of the Restricted Shares vest, the unvested Restricted Shares shall be
treated as provided in the Plan.
3.    Certificate. Until the Restricted Shares vest, the Company may, at the
Committee’s discretion, issue one or more certificates representing such
Restricted Shares, with an appropriate restrictive legend, and/or maintain
possession of the certificate representing the Restricted Shares (with or
without a legend) and/or take any other action that the Committee deems
necessary or advisable to enforce the limitations under this Agreement and the
Plan. The following is an example of an appropriate legend:
The sale or other transfer of the shares of Stock represented by this
certificate, whether voluntary or by operation of law, is subject to certain
restrictions set forth in a Restricted Stock Agreement, dated as of ___________,
20__, by and between Manitowoc Foodservice, Inc. and the registered owner
hereof. A copy of such Agreement may be obtained from the Secretary of Manitowoc
Foodservice, Inc.
After (i) a Restricted Share vests; (ii) the receipt by the Company from the
Director of the certificate with legend representing such Restricted Share (if
such a certificate had been issued to the Director); and (iii) the tax
requirements of paragraph 5 of this Agreement are met, the Company will deliver
to the Director a certificate representing such Restricted Share, free of any
legend pertaining to any restrictions on transfer and such Restricted Share
shall thereupon be free of all transfer restrictions other than those imposed by
law. Notwithstanding the foregoing, the Company shall not be required to deliver
any fractional share of Company stock but may pay, in lieu thereof, the Fair
Market Value (determined as of the date that the restrictions lapse) of such
fractional share of Company stock, to the Director or the Director’s estate, as
the case may be.
4.    Transfer After Vesting. Prior to vesting, the Restricted Shares are
subject to the transfer restrictions set forth in the Plan. After the Restricted
Shares have vested, the Restricted Shares shall thereafter be transferable by
the Director, subject to the terms of any shareholder agreement or Company
policy then in effect, provided that the Director agrees for himself and his
heirs, legatees and legal representatives, with respect to all shares of Stock
acquired pursuant to this Agreement (or any shares of Stock issued pursuant to a
stock dividend or stock split thereon or any securities issued in lieu thereof
or in substitution or exchange therefor):






--------------------------------------------------------------------------------



(a)    that the Director and the Director’s heirs, legatees and legal
representatives will not sell or otherwise dispose of such shares except
pursuant to a registration statement filed by the Company that has been declared
effective by the Securities and Exchange Commission under the Securities Act of
1933 (the “Act”), or except in a transaction which is determined by counsel to
the Company to be exempt from registration under the Act and any applicable
state securities laws; and
(b)    to execute and deliver to the Company such investment representations and
warranties, and to take such other actions, as counsel for the Company
determines may be necessary or appropriate for compliance with the Act and any
applicable securities laws.
5.    Withholding of Tax. To the extent that the receipt of the Restricted
Shares or the vesting thereof results in income to the Director for foreign,
federal, state or local income tax purposes, the Director or the Director’s
heir(s) shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of money as the Company may require to meet its
withholding obligation under applicable tax laws or regulations, and, if the
Director or the Director’s heir(s) fail(s) to do so, the Company is authorized
to withhold from any cash remuneration then or thereafter payable to Director or
the Director’s heir(s) any tax required to be withheld by reason of such
resulting compensation income.
6.    Interpretation. As a condition of the granting of the Restricted Shares,
the Director agrees for himself and his legal representatives, that any dispute
or disagreement which may arise under or as a result of or pursuant to this
Agreement shall be determined by the Committee in its sole discretion, and any
interpretation by the Committee of the terms of this Agreement shall be final,
binding and conclusive.
7.    Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the Company its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. This Agreement
shall be binding upon, and inure to the benefit of the Director, the Director’s
legal representatives and heirs. This Agreement may not be assigned by the
Director, and any attempted assignment shall be null and void and of no legal
effect.
8.    Amendment or Modification. Except as otherwise provided herein, no term or
provision of this Agreement may be modified or amended except as provided in
Section 15 of the Plan.
9.    Governing Law. This Agreement shall be governed by the internal laws of
the state of Delaware as to all matters, including but not limited to matters of
validity, construction, effect, performance and remedies. Any legal action or
proceeding with respect to the Plan or this option may only be brought and
determined in a court sitting in the State of Florida. The Company may require
that the action or proceeding be determined in a bench trial.
ALL PARTIES ACKNOWLEDGE THAT THE RESTRICTED SHARES ARE GRANTED UNDER AND
PURSUANT TO THE PLAN, WHICH SHALL GOVERN ALL RIGHTS, INTERESTS, OBLIGATIONS, AND
UNDERTAKINGS OF BOTH THE COMPANY AND THE DIRECTOR. IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS
AGREEMENT, THE PROVISIONS OF THE PLAN SHALL CONTROL.
10.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Director has hereunto affixed the Director’s
hand as of the day and year first above written.
THE COMPANY:


MANITOWOC FOODSERVICE, INC.


By:                    


Name:                    


Title:                    


THE DIRECTOR:


                    
[Name of Director]








